                          Case 3:20-cr-00254-IM                      Document 5              Filed 07/23/20              Page 1 of 2




                                                 UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT 0F. OREGON

       UNITED STAThs OF ARERICA                                                                                    0RI)ER SETTING CONDITIONS ,
                              V.                                                                                                  OF RELEASE

        Bailey Quinn Dreibelbis           -                                                                         Case Number: 3 :20-CR-00254-IM-1


            IS ORDERED that the release of the defendant is subject to the following conditions:


p#;;: (2)
                  The defendaut shall not commit any offense in violation of federal, state or local law while on release in this case.
                   The defendant must cooperate in the collection ofa DNA sample if the collection is authorized by 42 U.S.C § 14135a.
E` (`.-,')        The defendant shall immediately advise the cout through Pretrial Services or defense counsel in writing of any change in
                  address and telephone number.
                  The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.
izD ,4)           The defendaut shall next appear as directed by U.S, District Court.

                                                                Additional Conditions Of Release

      IT IS FURTRER ORDERED that the defendant be released provided that the defendant:


             •                                                                              #n#:=€';€T##ap:I;Z;:::¥^p#f=:'fi7`iff;+h-:#:rr:€;
                 Do n^ot-enter within a frve--block radius of the U.S. Courthouse atfiT566=iifjfr. ~Tinfia.i~v-erine, iortland, 6R f`3-:i. :;`.,A.!`;-3
                 97204 unless on official court business.


                                        Advice of Penalties and Sanctions
      TO TRE DEFENDANT:
            YOU ARE ADVISED OF TEE FOLLOWING PENALTHS AND SANCTIONS:
                  A violation of any of the foregoing conditions of release may result in the immediate issuance of.a warrant for your arrest, a revocation of
      release, an order of detention, forfeiture of bond, and a prosecution for contempt of court and could result in a ten of imprisonment, a fine, or both.
                  The commission of any crime while on pre-trial release may result in an additiorial sentence fo a ten of imprisonment of not more than ten
      years, if the offense is a felony; or a term of imprisonment of not more tlian one year, if the offense is a misdemeanor. This sentence shall be in addition
      to `any other sentence.
                 Federallawmakesitacrimepunishabiebyuptotenyearsofimprisorment,anda$250,000fineorbothtointinidateorattempttointimidate
      a witness3 victim, juror, informant or officer of the court, or to obstruct a criminal investigation. It is also a crime punishable by up to ten years of
      imprisonment, .a $250,00 0 fine or both, to tamper with a witness, victim or infomant, or to retaliate against a witness, victim or informant, or fo threaten
      or attempt to do so.

                  If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
       prosecuted for failing to appear or `sunender and additional punishment may be imposed. If you are convicted of:
       (1)        an offense punishable by death,life imprisorment, or inprisolrment for a tern of fifteen years or more, you shall be fined inot more than
                 $250,000 or impi.isoned for no more than ten years, or both;
       (2)        an offense punishable by imprisonment for a ten offive years or more, but less than fifteen years, you shall be fined not more than $250,000
                 or imprisoned for no more than five years, or both;
       (3)        any other felony, you shall be fined not more than $250,000 or inprisoned no in.ore than two years, or both;
       (4)        a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both;

                  A term 6f imprisonment inposed for failure to appear or surrender chall be in addition to the sentence for any other offense. In addition, a
       failure to appear may result in the forfeiture of any bond posted.
                   Case 3:20-cr-00254-IM                     Document 5               Filed 07/23/20              Page 2 of 2




                                                           Acknowledgment of Defendant

           I aclcnowledge that I am the defendant in this case and that I aln aware of the conditions of release, I promise to obey all conditions of
release, to appear as directed, and to surrender for service of any sentence inposed. I am aware of the penalties and sanctions set foth above.




                                                                                                             City, State & Zip



S:::iaipNoenetdhseFajbnodj:%;nditions , including the conditions re lating to :                                                `
I        Alcohol detection
I        Drug detection
I        Computer monitoring
The Court is reasonably assured the defendant will appear as directed and not pose a danger to the community or any other person.

Directions to the United States Marshal
EE         The defendant is ORDERED released after processing.
I        The defendant is ORDERED temporarily released.
I         The United States Marshal is ORDERED to keep the defendaut in custody until notified by the clerk, Pretrial Services or
          judicial officer that the defendant has posted bond and/or complied with all other conditions for release including space
           availability at a community corrections center or residential treatment facility. If still in custody, the defendant shall be

         EEill¥eforethedutyMagistrateJudgeon
                                       i,`..   .i,..``




                                                                                                     sit,`::%t:rio;Jr:;i:1stoafficel'

                                                                                                        U.S. Magistrate Judge
                                                                                                 Name and Title of Judicial Officer




cc:        D efendant
          US Attorney
          US Marshal
          Pretrial Services




2
